DETAILED ACTION
This action is responsive to the Remarks and Amendments filed on November 17, 2020.
Claims 1-51 have been examined. Claims 1-51 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendments
The objection of the specification is withdrawn in view of applicant’s amendments. The CROSS-REFERENCE TO RELATED APPLICATIONS section has been incorporated into the specification. 

Double Patenting
The non-statutory double patenting against application No. 16/072,509, now US Pat. No. 10,552,137 is withdrawn in view of the Terminal Disclaimer filed on November 25, 2020.

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1, 26 and 51 are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in In claims 1, 26 and 51:
“determining whether a platform for operating the mobile device software is installed on the apparatus and whether the mobile device software is installed on the apparatus;   	connecting to one or more servers to
  	download the platform from the one or more servers to the     	apparatus if the platform is determined to be not installed on the apparatus,   	and/or
  	download the mobile device software from the one or more servers   	to the apparatus if the mobile device software is determined to be not      	installed on the apparatus;   	installing the platform if the platform is determined to be not installed on the apparatus;  	instructing the platform to install the mobile device software if the mobile device software is determined to be not installed on the apparatus;
determining at the apparatus screen size and/or orientation for displaying graphical contents of the mobile device software on a display of the apparatus;
running the mobile device software locally and not remotely on the apparatus through the platform when the downloaded platform and the downloaded mobile device software are installed;
translating at the apparatus graphical contents generated by the mobile device software running through the platform into the graphical contents of the mobile device software that are displayable on the display of the apparatus; and
converting at the apparatus user controls received at the apparatus to controls for the mobile device software based on predefined configuration data and instructing the platform to execute the controls for the mobile device software, wherein the predefined configuration data is defined before the mobile device software is downloaded to the apparatus,
wherein the platform is configured to operate in an existing operating system of the apparatus to run the mobile device software and the existing operating system of the apparatus is not originally configured to run the mobile device software.”

The following prior art references being made of record were found to be relevant to allowed independent claims 1, 26 and 51. A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	Reeves et al. (US Pub. No. 2012/0084542)  	Reeves set forth a mobile computing device with a mobile operating system and 

   	Redpath (US Pat. No. 7,925,250)  	Redpath set forth a method product for providing for reuse of a mobile device application in a desktop environment. The method includes obtaining an application that is configured for running on a mobile device, and then running the mobile device application on a desktop. A method for deploying an application that includes providing a computer infrastructure that is operable to run the application on a desktop and provide user preferences for the application on the desktop. However, Redpath does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 26 and 51.

   	Shankar et al. (US Pub. No. 2010/0211769)  	Shankar set forth a method wherein a non-smartphone computing system, such as a laptop or desktop personal computer, can be booted into either or both a 

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner Anibal Rivera, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, 
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272-6799.
  	Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192